Citation Nr: 1431417	
Decision Date: 07/14/14    Archive Date: 07/22/14

DOCKET NO.  11-21 213A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California



THE ISSUE

Entitlement to service connection for osteopenia.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel



INTRODUCTION

The Veteran served on active duty from February 2003 to August 2008.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. 
 
The Board notes that the Veteran's appeal originally included the issues of entitlement to service connection for hypertension, a gastrointestinal disorder, migraine headaches, a left hip disorder, and a left foot disorder.  However, those claims were granted in a June 2011 rating decision.  Therefore, they are no longer on appeal.

The Board also notes that the appeal had included claims for service connection for a low back disorder, a cervical spine disorder, a thoracic spine disorder, a right knee disorder, and a right foot disorder.  However, the Veteran did not submit a substantive appeal for these particular issues following the issuance of the June 2011 statement of the case.  Instead, she limited her appeal to the issue of service connection for osteopenia in her August 2011 VA Form 9.  Therefore, those issues no longer remain in appellate status, and no further consideration is required.

A review of the Virtual VA electronic claims file and the Veterans Benefits Management System paperless claims processing system reveals a June 2014 appellate brief.  The additional documents are either not pertinent to the present appeal or duplicative of documents of record in the paper claims file.


FINDING OF FACT

The Veteran's osteopenia manifested during her military service.



CONCLUSION OF LAW

Osteopenia was incurred in active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's service treatment records show that she was diagnosed with osteopenia based on a DEXA scan in 2007.  There is no indication that she had the disorder prior to her military service.  She filed her claim for service connection in July 2009, and during a VA examination later that month, she was diagnosed with osteopenia. McCain v. Nicholson, 21 Vet. App. 319 (2007) (the requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or at any point during the pendency of that claim).  Therefore, the Board finds that the Veteran's current osteopenia manifested during her military service.  



ORDER

Service connection for osteopenia is granted. 


____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


